Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 1 of 6 PageID 5063




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     UMG RECORDINGS, INC., et al.,

           Plaintiffs,

               v.                           Case No. 8:19-cv-00710-MSS-TGW

     BRIGHT HOUSE NETWORKS, LLC,

           Defendant.


       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DENY WAYNE
              COLEMAN’S DESIGNATION AS A QUALIFIED PERSON
                       UNDER THE PROTECTIVE ORDER
Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 2 of 6 PageID 5064




           Plaintiffs submit this Reply, pursuant to the Court’s Order (Dkt. 166), to address

    Bright House Networks’ (“BHN”) mischaracterizations that (i) a “risk of serious harm” under

    the Protective Order (Dkt. 58) requires a showing of competitive harm, see Opp’n 6–7, and

    (ii) BHN made a proposal that “obviates Plaintiffs’ objections” to the retention of Mr.

    Coleman, see Opp’n 11.

    I.     Contrary to BHN’s Characterization, “Risk of Serious Harm” Under the
           Protective Order Is Not Limited to Competitive Harm.

           BHN does not dispute that a “risk of serious harm” can exist in the event Mr.

    Coleman is unable to “compartmentalize and selectively suppress [confidential] information”

    he has learned in previous engagements or will learn in this case. See Mot. at 6 (citing

    cases). Instead, BHN contends that Plaintiffs’ Motion fails because the harm at issue would

    flow from Plaintiffs’ information being used by an adverse consultant, auditor, or litigation

    party, rather than a competitor. Opp’n at 6–7. There is no basis for this argument. The

    Protective Order states that a “risk of harm” includes the risk of “competitive or financial

    injury or potential legal liability.” Dkt. 58 at 2 (emphasis added). The cases cited by BHN

    stand for the unsurprising proposition that one type of “serious harm” occurs when a

    competitor gains access to a party’s sensitive information. See Opp’n at 6–7. But the

    Protective Order makes clear that this is not the only type of serious harm that a party may

    suffer from unwarranted disclosure. Here, Plaintiffs may suffer financial or legal harm from

    Mr. Coleman’s use of their confidential information in auditing, consulting, or litigation roles

    adverse to Plaintiffs. See Mot. at 4–5. It is irrelevant whether Mr. Coleman works for one of

    Plaintiffs’ competitors.




                                                —1—
Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 3 of 6 PageID 5065




    II.    BHN’s Proposal Did Not “Obviate[] Plaintiffs’ Objections” to the Retention of
           Mr. Coleman.

           Contrary to BHN’s characterization, see Opp’n 11, BHN’s July 20 proposal to

    Plaintiffs does not obviate Plaintiffs’ concerns. Specifically, BHN proposed to Plaintiffs that

    (1) Mr. Coleman would “sign an amendment to the Protective Order” agreeing not to recruit

    potential class members in cases adverse to Plaintiffs, and (2) BHN would allow Plaintiffs to

    redact identifying information from agreements for artists whom Mr. Coleman is currently

    representing in audits, to the extent Mr. Coleman has not otherwise been provided copies of

    the agreements. See Opp’n 4; Sahni Decl. Ex. 1 at 3–4.

           As to (1), BHN’s proposal fails to account for the meaningful risk that Mr. Coleman

    could use nonpublic information learned in this engagement to solicit clients for his future

    auditing work (or the opposite—using nonpublic information learned through that work to

    inform his efforts in this case). As to (2), BHN’s proposal to limit Mr. Coleman’s access to

    agreements for his current clients misunderstands the risk identified by Plaintiffs. Mr.

    Coleman presumably already has access to his own clients’ agreements. The problem here is

    that he will be granted unfettered access to hundreds of other artist and publisher

    agreements—to which he wouldn’t otherwise have access—which Mr. Coleman could use to

    recruit other clients or, in violation of the terms under which he performs audits, to inform

    arguments that he makes in audits. 1 Plaintiffs repeatedly raised these concerns to BHN, and


    1
      Far from simply crunching numbers, royalty auditors routinely make claims on behalf of
    their clients, including based on interpretation and application of contract terms as well as
    allegations of what is common in the industry. In connection with such audits, artists and
    composers agree that the audits will be limited to inspection of particular documents that are
    specifically relevant to transactions upon which the artists and composers are paid and not




                                                —2—
Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 4 of 6 PageID 5066




    responded with a modified version of BHN’s proposal, which BHN has refused, and which

    Plaintiffs ask the Court to order, as set forth below. See Sahni Decl. Ex. 1 at 2–3.

                                           CONCLUSION

           Plaintiffs request that Mr. Coleman’s designation as a Qualified Person under the

    Protective Order be permitted only subject to one of the following forms of relief, which

    Plaintiffs have previously proposed to BHN:

       1. Require that Mr. Coleman sign an addendum to the Protective Order specifically
          agreeing:

           o Not to use, disclose, or share any nonpublic information learned in this
             engagement—including but not limited to the terms of artist or publishing
             agreements, artist contact information, or even potential artist names—with
             counsel in any other pending or future actions in which he serves as a consultant
             or expert adverse to any of the Plaintiffs;

           o Not to use, disclose, or share in this case, including with BHN or their counsel,
             any nonpublic information learned in the course of his engagement as a consultant
             in any other pending action adverse to any of the Plaintiffs;

           o Not to disclose or share in this case, including with BHN or their counsel, any
             nonpublic information learned in the course of any of his engagements as a
             royalty auditor adverse to any of the Plaintiffs; and

           o Not to use, disclose, or share any nonpublic information learned in this
             engagement—including but not limited to the terms of artist or publishing
             agreements, digital service provider agreements, or otherwise—in any audits
             adverse to any of the Plaintiffs, or to identify or solicit clients for future audits.

       2. Require that Mr. Coleman be provided Plaintiffs’ Highly Confidential artist
          agreements, publishing or administration agreements, and Digital Service provider
          agreements only after those documents have been sufficiently redacted and
          anonymized by Plaintiffs’ counsel to prevent disclosure of the identity of the
          counterparties.




    inclusive of other artists’ or composers’ agreements or the label’s or publisher’s broader
    blanket agreements with third parties such as Apple or Spotify.



                                                —3—
Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 5 of 6 PageID 5067




     Dated: September 3, 2020                     /s/ Jonathan M. Sperling

     David C. Banker, Esquire                     Jonathan M. Sperling (pro hac vice)
     Florida Bar No. 0352977                      COVINGTON & BURLING LLP
     Bryan D. Hull, Esquire                       The New York Times Building
     Florida Bar No. 020969                       620 Eighth Avenue
     BUSH ROSS, P.A.                              New York, NY 10018-1405
     1801 North Highland Avenue                   Telephone: (212) 841-1000
     P.O. Box 3913                                jsperling@cov.com
     Tampa, FL 33601-3913
     Telephone: (813) 224-9255                    Mitchell A. Kamin (pro hac vice)
     dbanker@bushross.com                         Neema T. Sahni (pro hac vice)
     bhull@bushross.com                           COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars, Suite 3500
     Matthew J. Oppenheim (pro hac vice)          Los Angeles, CA 90067-4643
     Scott A. Zebrak (pro hac vice)               Telephone: (424) 332-4800
     Jeffrey M. Gould (pro hac vice)              mkamin@cov.com
     OPPENHEIM + ZEBRAK, LLP                      nsahni@cov.com
     4530 Wisconsin Ave. NW, 5th Floor
     Washington, DC 20016
     Telephone: (202) 621-9027                    Attorneys for Plaintiffs
     matt@oandzlaw.com
     scott@oandzlaw.com
     jeff@oandzlaw.com




                                           —4—
Case 8:19-cv-00710-MSS-TGW Document 169 Filed 09/03/20 Page 6 of 6 PageID 5068




                                   CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on September 3, 2020, I caused the foregoing document

    and all supporting materials thereto to be filed electronically with the Clerk of the Court

    using the CM/ECF system, which will send a notice of electronic filing to all counsel of

    record registered

    with CM/ECF.                                          /s/ Jonathan M. Sperling
                                                          Attorney for Plaintiffs




                                                —5—
